DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/05/2021 have been fully considered but they are not persuasive. In response to Applicant's argument that the end cap (equivalent to the claimed stop) of Kyriakou is not "arranged to engage a distal end of the heat source as the aerosol generating article is slid through the bore", "the stop is configured to prevent the distal end of the heat source from being advanced beyond the cage", Applicant’s argument are not commensurate with the scope of the claim. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The end cap of Kyriakou is positioned as the end of the cigarette protector, if the protector was held upside down then the cigarette within would engage with the end cap meeting the broadest reasonable interpretation of the claim. Also as depicted in fig. 2, the inner tube (equivalent to the claimed body) and the other tube (equivalent to the claimed cage) are configured to be aligned at the end holder, therefore the end cap prevents the heat source from advancing beyond both the inner and outer tube.
In response to Applicant arguments that the ring (equivalent to the claimed seal) and the cigarette protector of  Kyriakou is not configured to limit air comprising combustion affixed on an inner side of the inner tube), wherein the seal is arranged to surround and contact the aerosol generating article (col. 2, line 18: the ring 21 bears against the side of the cigarette). Kyriakou further discloses the ring 21 forms a seal between the tube walls and the aerosol generating article, same as the presently claimed seal does.  The secondary reference, Onishi discloses a non-combustible smoking article includes an aerosol-generating part including an aerosol-generating substance configured to generate aerosol by heating and a heat source physically separated from the aerosol-generating part and disposed at an tip end of the aerosol-generating part, and configured heat the aerosol-generating substance (abstract). Onishi further discloses the smoking article comprises an opening OP passing through the paper sheet, and the nonflammable cylinder [0051]. Therefore the combination of Kyriakou and Onishi discloses “an aerosol generating article with dilution holes downstream of the ring 21 is placed in the holder then the ring 21 will limit air from the combustion end from entering the article through the dilution holes thereby meeting the limitation of “configured to prevent or limit combustion products released from the heat source from entering air drawn through the aerosol generating article”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kyriakou (US 4,289,149), and further in view of Onishi (US 2010/0258139).
Regarding claim 1, Kyriakou discloses an end piece for positioning over a heat source of an aerosol generating article, the end piece (cigarette protector 10) comprising: 
a body (fig. 3: inner tube 17) defining a bore configured to receive the aerosol generating article; 
a cage (fig. 3: outer tube 11) configured to surround at least a portion of the heat source and to allow air to access the heat source, the cage comprising a wall and one or more openings through the wall (col. 1, lines 64-65: includes a plurality of perforated openings 12 around its side); 
a stop  (fig. 3: end cap 16
wherein the end piece is configured such that air drawn through the one or more holes through the wall flows through aerosol generating substrate of the aerosol generating article (col. 2, lines 6-8: perforated openings 19 therearound similarly to openings 12 in the outer tube), 
a seal (fig. 2 ring 21) extending from an inner surface of the cage downstream of the stop and upstream of the one or more openings through the cage wall (col. 2 line 17: affixed on an inner side of the inner tube), wherein the seal is arranged to surround and contact the aerosol generating article (col. 2, line 18: the ring 21 bears against the side of the cigarette). Kyriakou further discloses the ring 21 forms a seal between the tube walls same as the presently claimed seal does.  Kyriakou does not explicitly disclose an aerosol generating article with dilution holes downstream of the ring 21 is placed in the holder then the ring 21 will limit air from the combustion end from entering the article through the dilution holes and configured to prevent or limit combustion products released from the heat source from entering air drawn through the aerosol generating article. However Onishi, in the same field of endeavor, discloses a non-combustible smoking article includes an aerosol-generating part including an aerosol-generating substance configured to generate aerosol by heating and a heat source physically separated from the aerosol-generating part and disposed at a tip end of the aerosol-generating part, and configured heat the aerosol-generating substance (abstract). Onishi further discloses the smoking article comprises an opening OP passing through the paper sheet, and the nonflammable cylinder [0051]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of 
Regarding claim 2, Kyriakou discloses the cage defines a bore having a longitudinal axis and an inner diameter greater than an outer diameter of the heat source (fig. 2: inner tube 17) and an inner diameter greater than an outer diameter of the heat source, and wherein at least a portion of the stop is positioned a distance from the longitudinal axis of the bore less than a radius of the bore (fig 2).
Regarding claim 3, Kyriakou discloses the stop (end cap 16) is coupled to a distal end of the cage (fig. 3).
Regarding claim 7, Kyriakou discloses the seal (fig. 2 ring 21) is positioned to engage the aerosol generating article downstream of the heat source when the distal end of the heat source is engaged with the stop (col. 2 lines 17-20: A ring 21 affixed on an inner side of the inner tube bear against the side of the cigarette so as to keep the flame from direct contact with the inner tube).
Regarding claim 8, with regards to “the cage is slidably disposed about the body” Kyriakou discloses that the mouthpiece is fitted removably in one end of the tube (col. 1 line 66-67) thereby making the tube capable of being slidable about the mouthpiece. 
Regarding claim 9, Kyriakou discloses the body comprises a flange (fig. 3: unlabeled element surrounding the mouthpiece bit 13) and the cage comprises a proximal stop (collar 18) collar 18 around an outer side of the inner tube serves to maintain the space 20 a same distance all around the inner tube).
Regarding claim 10, since Kyriakou discloses an identical apparatus, the body of Kyriakou is capable of being configured to engage the aerosol generating article via an interference fit.
Regarding claim 11, Kyriakou discloses an end piece according to claim 1 and the aerosol generating article is received in the end piece (fig. 2).
Regarding claim 13, Kyriakou discloses one or more aerosol generating articles having a heat source, wherein the aerosol generating articles are configured to be received by the end piece (fig. 2).
Regarding claim 4, Kyriakou does not explicitly discloses the stop is integrally formed with at least a portion the cage. However the use of a one piece construction instead of the structure disclosed in the prior art would be obvious In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have made the stop integrally formed because it has been held to be within the general skill of one working in the art to make plural parts unitary or integral. 
Regarding claim 6, Kyriakou discloses the wall of the cage further defines one or more holes through the wall, wherein the upstream holes are upstream of the seal (col. 2, lines 6-8: the inner tube also includes perforated openings 19 therearound similarly to openings 12 in the outer tube
Regarding claim 12, Kyriakou discloses the assembly comprising the end piece according to claim 1 and the aerosol generating article having the heat source (fig. 2), wherein the aerosol generating article is received in the end piece, wherein the aerosol generating article comprises an aerosol generating substrate, and wherein the one or more holes downstream of the seal are positioned adjacent the aerosol generating substrate (fig. 2).
Regarding claim 14 and 16, Kyriakou does not explicitly disclose the aerosol generating article is configured to transfer heat from the heat source to the aerosol generating substrate without combusting the aerosol generating substrate. Onishi, in the same field of endeavor, discloses a non-combustible smoking article includes an aerosol-generating part including an aerosol-generating Substance configured to generate aerosol by heating and a heat source physically separated from the aerosol-generating part and disposed at an tip end of the aerosol-generating part, and configured heat the aerosol-generating substance (abstract). Onishi further discloses the smoking article comprises an opening OP passing through the paper sheet, and the nonflammable cylinder [0051]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have substituted the aerosol generating article of Kyriakou with the one of Onishi.  One would be motivated to make the substitution because Onishi further discloses the added non-combustible smoking articles with carbonaceous heat source can be lit with relative easiness and ensures a substantially constant averaged taste on a single article [0009]. 
Regarding claim 15 and 17
Regarding claim 18 and 19, Onishi discloses the aerosol generating article is configured such that the heat source heats the aerosol generating substrate primarily by conduction [0010].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747